149 Ga. App. 867 (1979)
256 S.E.2d 149
CARTER
v.
CENTRAL OF GEORGIA RAILROAD COMPANY et al.
57685.
Court of Appeals of Georgia.
Argued April 10, 1979.
Decided May 8, 1979.
Billy E. Moore, J. Sherrod Taylor, for appellant.
Kelly, Denney, Pease & Allison, Ray Allison, for appellees.
UNDERWOOD, Judge.
Plaintiff, dissatisfied with the amount of her verdict for personal injuries sustained in an automobile collision, contends that the evidence was insufficient to warrant the court's charge on the doctrines of comparative negligence, equal negligence, and avoidance.
The usual criteria are well known. "It is a well established rule that an instruction is not abstract or inapplicable where there is any evidence, however slight, on which to predicate it. Camp v. Phillips, 42 Ga. 289. "To justify a charge on a given subject, it is not necessary there should be direct evidence going to that point; it is enough if there be something from which a legitimate process of reasoning can be carried on in respect to it.' Pope v. Associated Cab Co., 90 Ga. App. 560, 561 (83 SE2d 310). Accord, Carroll v. Hayes, 98 Ga. App. 450, 455 (105 SE2d 755)." East Side Auto Parts v. Wilson, 146 Ga. App. 753 *868 (247 SE2d 571) (1978). "To warrant the court in charging the jury on a given topic it is not necessary that the evidence should shine upon it with a clear light but `it is enough if glimpses of it be afforded by the evidence.' Brown v. Matthews, 79 Ga. 1 (2) (4 S.E. 13)." Walden v. State, 121 Ga. App. 142, 145 (1) (173 SE2d 110) (1970).
The collision at issue took place in the middle of a congested intersection, and we find nothing to take the case out of the above rules.
Judgment affirmed. Banke, Acting P. J., and Carley, J., concur.